Citation Nr: 1409588	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right shoulder impingement syndrome, tendinitis, and supraspinatus tendon (right shoulder disability).

2.  Entitlement to an initial rating in excess of 10 percent prior to November 30, 2007, and in excess of 20 percent thereafter, for bulging disc L4-L5, lumbosacral strain-myositis (low back disability).

3.  Entitlement to an initial rating in excess of 10 percent prior to July 16, 2010, and in excess of 30 percent thereafter, for dysthymic disorder.

4.  Entitlement to an initial rating in excess of 10 percent for hiatal hernia and gastro esophageal reflux disease (GERD).

5.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease and ischemic heart disease.

6.  Entitlement to an initial compensable rating for erectile dysfunction.

7.  Entitlement to an initial evaluation in excess of 10 percent prior to August 15, 2011 for carcinoid colon polyps. 

8.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to August 15, 2011. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active military service from September 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Relevant to the Veteran's claim of entitlement to increased ratings for his back disability and dysthymic disorder, the Board observes that, during the course of appeal, staged ratings have been assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, the Veteran has been assigned a 10 percent rating for his back disability, effective May 26, 2005 (the date following his service discharge), and a 20 percent rating, effective November 30, 2007.  The Veteran has been assigned a 10 percent evaluation for dysthymic disorder, effective May 26, 2005, and a 30 percent rating, effective July 16, 2010.  He has also been assigned a 30 percent evaluation for hypertensive heart disease and ischemic heart disease, effective May 26, 2005, and he was awarded a 100 percent evaluation for carcinoid colon polyps, effective August 15, 2011.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the Veteran has been awarded the highest scheduler evaluation for colon polyps as of August 15, 2011, this issue is no longer before VA for review for the period since that award.  The period prior to August 15, 2011 for an increased initial evaluation for colon polyps remands pending.  Therefore, the Board has characterized these issues as shown on the first page of this decision. 

Also, in an October 2011 rating decision, the Veteran was awarded service connection for right and left radiculopathy in the lower extremities and assigned each a 10 percent evaluation, effective from December 23, 2009.  The Veteran was also awarded special monthly compensation (SMC) based on housebound status, effective from August 15, 2011.  The Veteran has not appealed those awards and the issues are not on appeal. 

The Board remanded the issues on appeal in March 2010 and August 2012 for additional development and re-adjudication. 

A claim for TDIU has been raised by the record  and is considered part and parcel  to the Veteran's appeal of his initial increased rating claims, and is therefore properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has reported that he is unable to work because of his service connected disabilities.  He has been awarded a 100 percent evaluation for his carcinoid colon polyps disability and awarded special monthly compensation (SMC) based on housebound status, both effective August 15, 2011. 

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC ).  Here, however, the Veteran has been award SMC, effective August 15, 2011.  Hence, the concerns addressed in Bradley are not present in the current case as the Veteran has already been awarded SMC.  As such, only the issue of entitlement to a TDIU for the period on appeal prior to August 15, 2011 is apart of the current appeal.  That issue is REMAND to RO (via the Appeals Management Center (AMC) for 

A review of the documents contained on the Virtual VA paperless claims processing system have been considered with the present appeal.


FINDINGS OF FACT

1.  At no point during the period under appeal has the Veteran's right shoulder disability been manifested by ankylosis or limitation of movement or functional loss due to pain which more closely resembles motion of the arm limited to 25 degrees from the side.

2.  For the period prior to November 30, 2007, the Veteran's lumbar spine disability has been manifested by forward flexion limited to 50 degrees due to pain on repetitive use, and with evidence of painful motion, tenderness, and muscle spasms, but no further limitation of motion on repetitive motion.  There is no evidence of favorable or unfavorable ankylosis or evidence of incapacitating episodes of Intervertebral Disc Disease.

3.  For the period since November 30, 2007, the Veteran's lumbar spine disability has been manifested by forward flexion limited to 35 degrees due to pain on repetitive use, and with evidence of painful motion, tenderness, and muscle spasms, but no further limitation of motion on repetitive motion.  There is no evidence of favorable or unfavorable ankylosis or evidence of incapacitating episodes of Intervertebral Disc Disease.

4.  For the period prior to May 12, 2010, the Veteran's dysthymic disorder has been manifested by symptomatology that more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

5.  For the period since May 12, 2010, the Veteran's dysthymic disorder has been manifested by symptomatology that more closely approximates occupational and social impairment with reduced reliability and productivity, or difficulty in establishing and maintaining effective work relationships.  

6.  The evidence of record indicates that the Veteran's disability due to hiatal hernia and GERD has been manifested by abdominal and chest pain, heartburn, regurgitation, nausea and vomiting throughout the appeal period, but without evidence of dysphagia, material weight loss, hematemesis or melena with moderate anemia that would indicate considerable or severe impairment of health. 

7.  The Veteran's disability due to hypertensive heart disease and ischemic heart disease been manifested by no more than diagnostic evidence of left ventricular hypertrophy with regurgitation and ischemia that results in symptoms of fatigue, chest pain with exertion, palpation and dizziness, but with left ventricular function with an ejection fraction greater than 50 percent and an estimated METs above 5. 

8.  At no point during the period under appeal has the Veteran's erectile dysfunction been manifested by deformity of the penis with loss of erectile power. 

9.  For the period prior to August 15, 2011, the Veteran's disability due to carcinoid colon polyps has been manifested by moderate symptomatology due intermittent episodes of diarrhea and constipation that can last up to a day, as well as abdominal pain with cramps and bloating. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 30 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

2.  The criteria for entitlement to an initial rating of 20 percent, and not higher, prior to November 30, 2007 for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for entitlement to a rating in excess of 20 percent since November 30, 2007 for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for entitlement to an initial rating of 30 percent, and not higher, prior to May 12, 2010, and thereafter an evaluation of 50 percent, and not higher, for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9433 (2013).

5.  The criteria for entitlement to an initial rating in excess of 10 percent for hiatal hernia and GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7346 (2013).

6.  The criteria for entitlement to an initial rating in excess of 30 percent for hypertensive heart disease and ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code 7007 (2013).

7.  The criteria for entitlement to an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.115b, including Code 7522 (2013).

8.  The criteria for entitlement to an initial evaluation in excess of 10 percent prior to August 15, 2011 for carcinoid colon polyps have not been met.  38 U.S.C.A. §§ 1155) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for his disabilities.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded VA general medical, psychiatric, joint, spine and genitourinary examinations in August 2005.  He was afforded additional VA psychiatric, gastrointestinal, joints and spine examinations in July 2010, another VA gastrointestinal examination in October 2010, and a VA heart and genitourinary examinations in September 2012.  These examination reports reflect that the Veteran's past medical history and his complaints were considered as well as the findings obtained from the clinical examination.  The examiners rendered appropriate diagnosis and medical conclusions consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has declined the opportunity for a personal hearing before a member of the Board.  Accordingly, the Board will address the claims on appeal.

2.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Shoulder 

The Veteran seeks a higher initial evaluation for his right shoulder disability.  His disability is currently evaluated as 30 percent disabling under Diagnostic Code 5201 for limitation of arm motion.  See 38 C.F.R. § 4.71a.  

The medical evidence of record confirms that the Veteran is right handed, and his right shoulder is his dominant extremity.  Under Diagnostic Code 5201 for (dominant) shoulder, a 30 percent evaluation is warranted for limitation of motion of the arm at midway between the side and shoulder level, and a 40 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side. See 38 C.F.R. § 4.71a.  

Also potentially applicable is Diagnostic Code 5200 which provides for a 40 percent evaluation is warranted in cases of intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 50 percent evaluation is in order in cases of unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a. 

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. § 4.71a, Plate I.

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202  (1995).

Based on a review of evidence, the Board finds that the evidence of record does not show that an evaluation in excess of 30 percent is warranted for limitation of motion in the Veteran's right shoulder. 

Here, the evidence of record shows that the Veteran's right shoulder has been limited to 45 degrees, at most, during the applicable period under appeal.  This equates to motion to midway between side and shoulder level, which is consistent with the 30 percent evaluation for limitation of right arm motion under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis, favorable or unfavorable, to support a higher evaluation under Diagnostic Code 5200.  See Id. 

The report of an August 2005 VA joint examination reflects that the Veteran had limitation of motion in his right shoulder to 80 degrees, with pain beginning at 60 degrees, and no additional functional loss beyond that limitation.  Subsequent VA treatment records show that the Veteran has been treated for limited range of motion in his right shoulder to 90 degrees of flexion and markedly limited rotation because of pain.  The report of a July 2010 VA joint examination report shows that the Veteran's right shoulder flexion was limited to 45 degrees due to pain, but there was no additional limitation of motion after repetitive use test.  

A disability rating higher than 30 percent based on functional loss due to weakness, fatigability, incoordination, or pain on movement of the Veteran's right shoulder joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  Although both VA examiners noted that the Veteran's range of motion was additionally limited by pain, this has already been contemplated by the 30 percent disability rating for limitation of motion.  Moreover, the 2010 VA examiner specifically identified that no more than 45 degrees of limitation of flexion was demonstrated after repetition use.  Thus, the Veteran's functional loss has already been considered in the determination of the proper rating assigned in this case.

In short, the Board concludes that the preponderance of the medical evidence is against a finding in favor of awarding initial ratings higher than 30 percent for right shoulder and left shoulder disabilities.  See 38 C.F.R. § 4.71a , Diagnostic Code 5201. 

As the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a 30 percent disability rating under Diagnostic Code 5201.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Lumbar Spine

The Veteran's lumbar spine disability is rated as 10 percent disabling prior to November 30, 2007, and thereafter as 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, his disability corresponds to  rated under Diagnostic Code 5237, which pertains to loss of motion of the spine due to lumbar strain.  38 C.F.R. § 4.71a.  

The General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243 provides for the rating of disabilities of the spine.  Under the rating criteria, where the disability is with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

It is noted that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  It is also noted that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.  

Based on a review of the evidence of record, the Board finds that the Veteran's lumbar spine disability supports the criteria for a 20 percent rating, and not higher,  throughout the entire period under appeal.  The Board notes that, while there has been some variation in the extent of the lumbar spine disability during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted. 38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505. 

For this reason, the Board finds that an increased rating of 20 percent is warranted for the initial period of appeal prior to November 30, 2007.  In this regard, the clinical findings from the August 2005 VA spine examination show that the Veteran had forward flexion limited to 50 degrees due to pain and with evidence of painful motion and tenderness, but with no evidence of additional functional loss due to pain on repetitive use.  Subsequent VA treatment records continue to show that the Veteran sought treatment for low back pain and limitation of motion.  This symptomatology supports the assignment of a 20 percent rating for loss of motion of the lumbar spine based on the criteria under Diagnostic Code 5237 for the period prior to November 30, 2007.  See 38 C.F.R. § 4.71a. 

The Board will now consider whether the evidence of record supports the assignment of an evaluation in excess of 20 percent for the Veteran's lumbar spine disability at any point during the period under appeal.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 20 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1. In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine for a disability of the thoracolumbar spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

The November 2007 VA examination report specifically set forth that the Veteran's  forward flexion was limited to 35 degrees due to painful motion and pain on repetitive use, and in July 2010, forward flexion was limited to 40 degrees due to painful motion and pain on repetitive use.  The medical evidence of record shows that the Veteran's forward flexion of the thoracolumbar spine is above the required limitation of flexion to 30 degrees or less, even after repetitive motion.  Also, the Veteran is not shown to have had ankylosis of the thoracolumbar at any point up to present, even when taking into consideration functional loss due to pain.  See Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202.  Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the general rating formula for spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Additionally, a disability rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  Although both VA examiners noted that the Veteran's range of motion was additionally limited by pain, this has already been contemplated by the 20 percent disability rating for limitation of motion.  Moreover, the 2010 VA examiner specifically identified that no more than 35 degrees of limitation of flexion was demonstrated after repetition use.  Thus, the Veteran's functional loss has already been considered in the determination of the proper rating assigned in this case.

Additionally, in order to receive the next higher 40 percent disability rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Although the Veteran has reported that he seeks bed rest during flare-ups because of  his lumbar spine pain, the medical evidence does not demonstrate that the Veteran has been prescribed bed-rest by his treating physician.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  Furthermore, although his symptoms may indeed be worse, the medical evidence of record does not show that they rise to the level that would warrant the assignment of the next higher, 40 percent disability rating. 

The Veteran also is not entitled to a separate compensable disability rating for limitation of motion of the thoracolumbar spine due to degenerative disc disease, which is rated as degenerative arthritis under Diagnostic Code 5003.  Evaluations for distinct disabilities resulting from the same injury may be separately rated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 261-62. Limitation of motion of the thoracolumbar spine has been considered and compensated under the 20 percent disability rating already assigned.  To assign a separate disability rating for limitation of the motion of the spine due to degenerative arthritis is not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes. 

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Veteran has already been awarded separate ratings for radiculopathy in his right and left lower extremities in the unappealed October 2011 rating decision.  He has also already been awarded a separate noncompensable evaluation for erectile dysfunction as associated with his lumbar spine disability, which is discussed below.  The medical evidence does not shows that the Veteran has bladder complaints or bowel impairment associated with his lumbar spine disability.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Veteran is entitled to be rated under the code that allows the highest possible disability rating.  After reviewing all pertinent provisions, however, there is no basis on which to assign a higher or separate disability rating.  The evidence of record supports the assignment of an initial 20 percent evaluation, and not higher, for the period prior to November 30, 2007, and the preponderance of the evidence is against a disability rating higher than 20 percent for the Veteran's lumbar spine disability since November 30, 2007.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Heart Disease 

The Veteran seeks a higher evaluation for his hypertensive heart disease and ischemic heart disease (heart disability), which is currently evaluated as 30 percent disabling under the general criteria associated with cardiovascular disease found at 38 C.F.R. § 4.104, Diagnostic Code 7007. 

Under Diagnostic Code 7007, a 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray study.  A higher 60 percent rating is warranted for findings of more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007. 

The most recent pertinent medical evidence of record comes from a September 2012 VA examination report.  In the examination report, the examiner noted that the Veteran complained of fatigue, shortness of breath, chest pain with mild exertion, palpation, and dizziness.  He took prescription medication to treat his disability.  There was no history of acute episode of congestive heart failure, but the Veteran had sought emergency treatment for chest pain.  It was noted that a previous December 2004 ECHO report revealed findings of mild left ventricular hypertrophy and regurgitation and the report of a December 2004 multigated acquisition (MUGA) scan revealed findings consistent with ischemia and the Veteran's left ventricular ejection fraction was 62 percent.   The September 2012 exercise stress test was normal and a September 2012 myocardial perfusion scan revealed findings of a well-preserved left ventricular function and his left ventricle ejection fraction was 70 percent.  The examiner estimated that the Veteran's workload was between 1.0 and 3.0 METs based on his reports of dyspnea, fatigue and dizziness, but his decreased workload was not due to his heart disability.  Rather, the VA examiner opined that the Veteran's low METs were due to his other medical conditions, to include asthma, low back pain, neck pain and bilateral radiculopathy.  The VA examiner found that zero percent of the Veteran's estimated workload METs observed on clinical examination were the result of his heart disability.  The examiner further opined that the Veteran's heart disability did not impact his ability to work and it had no significant effect on his daily activities. 

Regarding the Veteran's heart disability, at no point does the medical evidence demonstrate any findings or episodes of acute heart failure, that the Veteran has a workload less than 5 METs, or that he has left ventricular dysfunction with an ejection fraction less than 50 percent.  Rather, medical evidence of record shows that the clinical testing revealed that the Veteran's ejection fraction is greater than 50 percent and the September 2012 VA examiner found that no part of the Veteran's estimated low workload was related to his heart disability.  Accordingly, the Veteran's hypertensive heart disease does not warrant a rating in excess of 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007. 

The Board has considered the Veteran's assertion that his symptomatology is more severe than the criteria associated with a 30 percent.  Here, while the Veteran is competent to attest to the symptomatology he observes and experiences, the 2012 VA examiner has evaluated his symptoms and found that his heart disability did not result in any percentage of his reduced workload.  The examiner found the Veteran's difficulty to engage in activities is the result of his other physical problems, and not the result of his cardiac symptoms.  The Board finds that the 2012 VA examiner's assessment of the severity of the Veteran's hypertensive heart disease is more probative in this manner, and the assessment does not contemplate an evaluation in excess of 30 percent under Diagnostic Code 7007. 

In short, the Board finds that the criteria for an evaluation in excess of 30 percent for hypertensive heart disease and ischemic heart disease have not been met.  Accordingly, the claim must be denied.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule is not for application. 

As the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a 30 percent disability rating under Diagnostic Code 7007.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Dysthymic Disorder

The Veteran seeks a higher initial evaluation for his psychiatric disability. The record reflects that his disability has been assigned staged ratings of 10 percent disabling prior to July 16, 2010, and of 30 percent disabling since then. 

The VA rating schedule provides that psychiatric disorders, other than eating disorders, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board acknowledges that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing DSM-IV). The GAF scale score assigned does not determine the disability rating VA assigns.  Rather, it is one of the medical findings that may be employed in that determination and is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207   (1994).

Paraphrasing from the DSM- IV, GAF scale scores are explained in the following paragraphs.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

At the onset, the Board notes that the RO has assigned "staged ratings" for the Veteran's disability due to psychiatric disorder, with a 10 percent evaluation prior to July 16, 2010, and a 30 percent evaluation thereafter.  As explained below, during the period prior to May 12, 2010, the date of a Social Security Administration psychiatric evaluation, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder more consistent with the criteria associated with a 30 percent disability rating, and since that date, it more closely approximates the criteria associated with a 50 percent disability rating.  Since the evidence of record continues to reflect increases in symptomatology during the entire period under appeal, staged ratings are warranted as identified below.  See 38 C.F.R. § 4.1.

The record shows that in the period prior to May 12, 2010, the nature and extent of the Veteran's symptomatology best approximates the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9433.  Collectively, the medical evidence from that period reflects that the Veteran's psychiatric disability was manifested by anxious and depressed mood, constricted affect, fatigue, poor concentration, guarded attitude, tense speech, and mild memory impairment.  These symptoms are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal).  Moreover, the November 2007 VA psychiatric examination report shows that the VA examiner assessed the Veteran's symptoms as moderate and caused him moderate functional impairment.  This is a level of occupational and social impairment is contemplated by the 30 percent disability rating.  See 38 C.F.R. § 4.130 , Diagnostic Code 9433. 

The medical evidence prior to May 12, 2010 does not support an evaluation in excess of 30 percent under Diagnostic Code 9433.  In this regard, the medical records do not show that the Veteran had circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, and impaired abstract thinking; or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran was alert and oriented during his 2005 and 2007 VA psychiatric examinations; there was no objective evidence of panic attacks, or findings of significant speech, cognitive, memory, or mood disturbances.  He demonstrated appropriate thought processes and judgment.  Although the Veteran reported that he felt withdrawn from others, he described having a good marital relationship.  Moreover, the Veteran has been consistently assigned a GAF scaled scored between 60 and 65, which is indicative of mild to moderate symptoms, the objective findings recorded in the examination and treatment reports throughout this period suggests less than moderate symptoms. Overall, his symptomatology is consistent with the level of occupational and social impairment no greater than what is contemplated in the 30 percent disability rating during the period prior to July 16, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.

The Veteran's disability picture, however, worsened as of the date of his May 12, 2010 SSA disability psychiatric examination.  Imperative at the time of that examination are the Veteran's reports that his symptomatology had worsened.  For the period since May 12, 2010, the Veteran's symptomatology has been manifested by depressed mood, irritability, anxiety, difficulty sleeping, withdrawal from others, feelings of worthlessness, and problems with concentration and memory.  During the May 2010 SSA psychiatric examination, there was objective clinical evidence of moderate psychomotor retardation, depressed mood, constricted and irritable affect, impaired concentration, and some memory impairment.  The Veteran's insight and judgment were evaluated as poor.  The Veteran was assigned a GAF scaled score of 50-55.  Also, the July 2010 VA examiner assigned the Veteran a GAF scaled score of 55 and concluded that the Veteran symptomatology had increased since the date of the November 2007 VA examination.  This symptomatology is consistent with the critiera associated with a 50 percent evaluation under Diagnostic Code 9433.  See 38 C.F.R. § 4.130.

The objective mental status findings shown for the period since May 12, 2010, are consistent with the criteria associated with the 50 percent evaluation.  Subsequent VA mental health treatment records show that the Veteran was consistently evaluated with GAF scaled scores ranging between 48 and 55.  See VA treatment records dated June 2011 to August 2012.  As such, a 50 percent evaluation, and not higher, is warranted from the date of the VA psychiatric examination on May 12, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.

At no point since May 12, 2010 does the objective medical evidence show that the Veteran's symptomatology is manifested by criteria associated with a higher evaluation of 70 percent.  None of the evidence during this period is indicative of symptoms such as obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances. 

There is no indication of total occupational and social impairment, as would be required by a 100 percent rating. There is no evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor is there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  The evidence as shown above does not show total social impairment along with total occupational impairment as contemplated by a 100 percent schedular evaluation.

The Board has also considered the July 2010 VA examiner's opinion that the Veteran's mental health disability results in moderate social impairment and severe occupational impairment, and causes him total impairment.  However, the objective medical evidence does not support an evaluation in excess of 50 percent.  In this regard, the evidence does not establish that the Veteran has an inability to establish and maintain effective social and work relationships or total impairment.  

With respect to the Veteran's employment history, the Board notes that the Veteran has been employed by the Puerto Rican government for over 20 years.  Even though he has reported he experiences difficulty working with others, the Veteran maintained his employment position until he retired in 2009.  The Veteran reports that he retired from his place of employment, in part, due to the severity of his mental health symptomatology.  In this regard, the Board notes that a May 2010 Social Security Administration psychiatric evaluation notes that the Veteran has occupational functional impairment that to warrant disability benefits because of his physical conditions and not his mental health symptomatology.   

In addition, the Board has considered the GAF scale scores that the medical professionals have provided the Veteran since May 12, 2010.  During this period, the Veteran has predominately received GAF scale scores ranging between 48 and 55.  Such scores are indicative of no more than serious to moderate symptoms. These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 or 100 percent disability ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme]. 

A review of the medical evidence for the period since May 12, 2010 indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, poor concentration, mild memory impairment, and disturbances of mood.  These symptoms are more congruent with a 50 percent disability rating during that period.  See 38 C.F.R. § 4.130, Diagnostic Code 9433. 

In summary, the evidence supports an evaluation of 30 percent, and not higher, for period prior to May 12, 2007, and thereafter, the Veteran's symptomatology is consistent a 50 percent disability rating, but no higher.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hiatial Hernia and GERD

The Veteran seeks a higher initial evaluation for his disability due to hiatal hernia and GERD.  His disability is currently assigned a 10 percent disability.  

There is no diagnostic code dedicated to rating GERD.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Given the Veteran's symptomatology, his disability due hiatal hernia and GERD, has been rated by analogy to a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346. 

Under this Diagnostic Code, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, which is productive of considerable impairment of health.  A higher, 60 percent, evaluation is warranted if there are more severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7346. Where the Veteran does not meet the requirement for a compensable evaluation, then a zero percent evaluation shall be assigned.  38 C.F.R. § 4.31. 

The Board also observes that ratings under diagnostic codes 7301 to 7329 and 7345 to 7348 cannot be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Based on the evidence of record, the most pertinent of which is discussed below, the Board finds that the Veteran's hiatal hernia and GERD symptoms do not support an evaluation in excess of 10 percent at any point during the period under appeal.  In this regard, the Veteran's disability due to hiatal hernia and GERD is manifested by heartburn, chest pain, reflux, regurgitation, nausea and vomiting.  See the report of the August 2005 and July 2010 VA examinations, as well as VA treatment records.  These symptoms occur intermittently and can last up to a day.  See VA examination dated in July 2010.  The VA examiner in July 2010 determined that the Veteran did not have any incapacitating episodes due to signs and symptoms of his disability and it did not impact his ability to work.  There is no evidence of material weight loss, hematemesis or melena with moderate anemia and the lay and medical evidence of record do not indicate that the symptoms of hiatal hernia and GERD result in considerable impairment of health.  Accordingly, the overall evidence of record shows that the Veteran's symptoms of hiatal hernia and GERD result in two or more of the symptoms for the 30 percent evaluation but of less severity.  Such symptomatology does not support an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.114, Diagnostic Code 7346. 

As the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, "staged" ratings are not warranted.  At no point does the record reflect more severe symptoms than those associated with a 10 percent disability rating under Diagnostic Code 7346.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Erectile Dysfunction 

The Veteran claims entitlement to a compensable evaluation for the service-connected erectile dysfunction.  

The RO has identified the disability on appeal as erectile dysfunction, and it has been evaluated for rating purposes under 38 C.F.R. § 4.115b, Diagnostic Code 7522. The RO's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule, and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the veteran identified one.  See Butts v. Brown, 5 Vet. App. 532, 538   (1993). 

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522. 

In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown. 38 C.F.R. §§ 4.21. 

Although the Veteran has been service connected for erectile dysfunction, there is no actual penile deformity and demonstrated loss of erectile power.  See VA examinations dated August 2005 and September 2012.  Each of the VA genitourinary examinations indicated that the Veteran's penis and testicles were normal. 

Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction or sterility under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable (no percent) rating is proper pursuant to 38 C.F.R. § 4.31. 

As the schedular ratings are established to reflect the average impairment of industrial capacity in civil occupations, the service-connected erectile dysfunction with sterility to this extent is not shown to warrant a compensable rating under any of the regular Diagnostic Codes. 

The Board further notes that, in the April 2006 rating decision, the Veteran had also been granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a).  Although he does not receive a disability rating on a schedular basis, he does receive special monthly compensation benefits for loss of use of a creative organ.  Id.  

Colon Polyps 

The Veteran seeks an initial evaluation in excess of 10 for his disability due to colon polyps for the period prior to August 15, 2011.  As noted above, the Veteran has been awarded a 100 percent disability rating for his carcinoid colon polyps, effective from August 15, 2011, the date of a VA colonoscopy report.  As that demonstrates an award of the full benefit sought as of August, 15, 2011, the Board will only address whether the Veteran's disability supports an evaluation, in excess of 10 percent at any point prior to August 15, 2011.  

Prior to August 15, 2011, the Veteran's disability due to carcinoid colon polyps has been assigned a 10 rating under a general set of criteria applicable to disorders of the digestive system found at 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under the criteria found at Diagnostic Code 7319, a10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A higher disability rating of 30 percent is warranted for severe symptoms with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress. 

The claims folder contains the report of August 2005 VA examination for digestive systems.  The VA examination report shows that the Veteran complained of intermittent episodes of diarrhea and constipation that lasted up to a day.  He also experienced abdominal discomfort.  It was noted that the Veteran had a history of carcinoid colon polyp diagnosed during a 2002 colonoscopy and he subsequently underwent surgical resection of the polyp.  None of the subsequent diagnostic testing revealed any abnormalities.  The Veteran was diagnosed with status post carcinoid colon polyp.  

The report of a March 2006 VA colonoscopy shows findings of spastic colon but no evidence of any carcinoid colon polyp. 

The Veteran was afforded another VA examination in July 2010.  At the time of that clinical evaluation, the VA examiner found that a colonoscopy was needed to determine the nature and etiology of the Veteran's colon polyps.  Although the Veteran did not undergo colonoscopy until August 2011, from which the findings supported the award of a 100 percent evaluation, the other clinical findings from the July 2010 VA examination can be used to evaluate the severity of the Veteran's disability for the period prior to August 15, 2011.  The 2010 examination report shows that the Veteran complained of recurrent episodes of diarrhea and constipation that could last up to a week.  He also complained of abdominal discomfort with cramping and bloating, as well as nausea.  He reported that he experienced weight fluctuation, but the VA examiner found no evidence of malnutrition or anemia on clinical examination.  

These medical findings from the August 2005 and July 2010 examinations do not warrant an evaluation in excess of 10 percent under Diagnostic Code 7319.  See 38 C.F.R. § 4.114.  

The Veteran's disability is manifested by intermittent episodes of diarrhea and constipation that can last up to a week with abdominal pain and distress.  Although neither VA examiner characterized these symptoms as mild, moderate or severe, the Veteran only experiences intermittent episodes of diarrhea and constipation which would indicate only moderate symptoms opposed to more constant severe symptoms.  Further, the examiner observed that the Veteran was in good health with a normal nutritional state during the 2010 clinical evaluation.  An evaluation in excess of 10 percent for colon polyps prior to August 15, 2011 is not warranted.  See 38 C.F.R. § 4.114.  

There is no evidence of malignant neoplasm of the digestive system to support a higher evaluation under Diagnostic Code 7343 until the date of the August 15, 2011 VA colonoscopy.  See 38 C.F.R. § 4.114.  

In short, the evidence establishes that the Veteran's disability due to colon polyps is not productive of more than moderate impairment as reflected by the current assigned 10 percent rating criteria under Diagnostic Code 7319 for the period prior to August 15, 2011.  See 38 C.F.R. § 4.114.  The Veteran's claim is denied. 

Extraschedular Consideration 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the ratings that are assigned.  A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Notably, higher evaluations are available for more severe mental health, musculoskeletal, gastrointestinal and gentiurinary symptomatology.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disability causes any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.   Accordingly, an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for right shoulder disability is denied.

Entitlement to an initial rating of 20 percent, and not higher, prior to November 30, 2007 for lumbar spine disability is granted.

Entitlement to a rating in excess of 20 percent since November 30, 2007 for lumbar spine disability is denied.

Entitlement to an initial rating of 30 percent, and not higher, prior to May 12, 2010, and thereafter a rating of 50 percent, and not higher, for dysthymic disorder is granted. 

Entitlement to an initial rating in excess of 10 percent for hiatal hernia and GERD is denied.

Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease and ischemic heart disease is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an initial evaluation in excess of 10 percent prior to August 15, 2011 for carcinoid colon polyps is denied. 


REMAND

As noted in the Introduction, the Veteran has asserted that he is unable to work because of the severity of his service-connected disabilities.  The Court of Appeals for Veterans Claims (Court) has held that an assertion of unemployability due to service-connected disabilities raises the issue of entitlement to TDIU as part of the underlying claim for an increased initial evaluation rather than a separate claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU is on appeal.  However, it would be prejudicial to the Veteran for the Board to consider this claim in the first instance.  Instead, the appropriate course of action is to remand this aspect of his increased rating claims for a supplemental statement of the case.  See 38 C.F.R. § 19.31. 

The Board is also aware that the Veteran has been awarded a 100 percent disability rating for his carcinoid colon polyp disability and awarded special monthly compensation (SMC ) for housebound status, both effective August 15, 2011.  However, the grant of a total schedular disability rating and SMC does not render the issue of entitlement to TDIU moot for the period prior to August 15, 2011. Specifically, VA must consider a TDIU claim, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b) . Thus, in this case, VA must consider whether the Veteran is unemployable due to his service connected disabilities for the period prior to August 15, 2011.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran's last known address informing him of the evidence required to establish entitlement to TDIU under 38 C.F.R. §4.16(a),(b).

2. After undertaking any development deemed necessary, readjudicate the issue of entitlement to TDIU, including on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b), based on the Veteran's service-connected disabilities for the period prior to August 15, 2011.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided the appropriate time period within which to respond.  The case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veteran's Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


